  Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. __________________


PATRICIA SEVILLA BRATULESCU, and
BELA MIKLOS,

       Plaintiffs,
       v.
ALEJANDRO MAYORKAS, in his official capacity as Secretary of the United States
Department of Homeland Security;
TRACY RENAUD in her official capacity as Senior Official Performing the Duties of the
Director of the United States Citizenship and Immigration Services;
U.S. DEPARTMENT OF HOMELAND SECURITY; and
UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES,
       Defendants.




              COMPLAINT FOR INJUNCTIVE AND MANDAMUS RELIEF




                                             1
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 2 of 14




                                   INTRODUCTION
1. Plaintiffs Patricia Sevilla Bratulescu (“Dr. Bratulescu”), a citizen of Romania residing in

   Aurora, Colorado, and her husband, Bela Miklos (“Mr. Miklos”), bring this mandamus

   and Administrative Procedures Act action to compel defendants to complete the

   adjudication of Dr. Bratulescu’s I-539 application to extend her E-2 dependent status for

   two years and I-765 Application for Employment Authorization, pending since

   September 23, 2020. Mr. Miklos’s E-2 extension was approved on October 7, 2020. Due

   to an unreasonable change in policy by USCIS to no longer adjudicate the dependent

   application with the principal’s and a dramatic and unreasonable increase in processing

   times, Dr. Bratulescu and her family have been left without her critical income for

   months. Dr. Bratulescu may permanently lose her job where she has been employed

   since March 30, 2009.


2. The delay in adjudication has meant Dr. Bratulescu has not been able to work as a dentist

   at the Aurora, Colorado Perfect Teeth since September 29, 2020, losing valuable income

   of approximately $140,000 per year and being cut off from benefits during this time.


3. Current published processing times for form I-539 (other) at USCIS’s California Service

   Center, where the application remains pending, are 17 to 22.5 months.


4. The extension requested is only for two years, but no longer than through the end of her

   spouse’s approved E-2 extension, the maximum allowed for E-2 spouses.




                                             2
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 3 of 14




5. E-2 dependent spouses, like Dr. Bratulescu, are eligible for employment authorization.

   This employment authorization application may not be approved until the E-2 extension

   (I-539) is approved.


6. Dr. Bratulescu, with the support of her employer, requested an expedite of her extension

   application and employment authorization in accordance with USCIS procedures

   showing Dr. Bratulescu, her patients, and Perfect Teeth would experience imminent harm

   without timely adjudication of her applications.


7. The expedite application was denied on the basis that she purportedly should have

   applied earlier.


8. Nevertheless, even if she had applied a full six months in advance (the earliest allowed by

   regulation), the current processing times and inexplicable change in USCIS policy would

   still have resulted in an extended and unreasonable break in employment authorization.


9. Dr. Bratulescu and Mr. Miklos are prejudiced by the undue delay in the processing of

   these applications. Mr. Miklos, as an E-2 treaty investor, is supposed to benefit from

   derivative benefits for his spouse to live and work in the United States with him. Yet

   United States Citizenship and Immigration Services (“USCIS”) adjudication delays have

   made that impossible for an unreasonable amount of time. Plaintiffs file this lawsuit to

   ensure the I-539 and I-765 applications are promptly adjudicated to avoid further harm to

   Dr. Bratulescu and Mr. Miklos.




                                            3
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 4 of 14




                                       PARTIES


10. Plaintiff Dr. Patricia Bratulescu is a Romanian citizen living in Aurora, Colorado. Her E-

   2 dependent extension and employment authorization applications have been pending

   since September 23, 2020.


11. Mr. Miklos is Dr. Bratulescu’s husband, also a citizen of Romania. His application for an

   extension of his E-2 status was approved on October 7, 2020 and is valid through

   September 28, 2022. Mr. Miklos also lives in Aurora, Colorado.


12. Defendant Alejandro Mayorkas is the Secretary of the United States Department of

   Homeland Security and is sued in his official capacity only. Defendant Mayorkas is

   charged with the administration of USCIS and implementing the Immigration and

   Nationality Act. 8 C.F.R. §2.1.


13. Defendant Tracy Renaud is the Senior Official Performing the Duties of the Director of

   USCIS and is sued in her official capacity only. USCIS is the component of the

   Department of Homeland Security that is responsible for adjudicating Dr. Bratulescu’s I-

   539 and I-765 applications.


14. Defendant Department of Homeland Security is the department within which the USCIS

   adjudicates applications for extensions of status and applications for employment

   authorization. DHS operates within this district, with headquarters in Washington, D.C.




                                            4
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 5 of 14




15. Defendant United States Citizenship and Immigration Services is the component of DHS

   that adjudicates applications for extensions of status and applications for employment

   authorization. USCIS operates with this district, with headquarters in Washington, D.C.


                              JURISDICTION AND VENUE


16. Jurisdiction of the Court is predicated upon 28 U.S.C. §§ 1331 and 1346(a)(2) in that the

   matter in controversy arises under the Constitution and laws of the United States and the

   United States is a defendant. This Court also has jurisdiction over the present action

   pursuant to 28 U.S.C. § 2201, the Declaratory Judgment Act; 8 U.S.C. § 702, the

   Administrative Procedures Act; and 28 U.S.C. §1361, regarding an action to compel an

   officer of the United States to perform his or her duty.


17. Venue is proper in this District under 28 USC §1391(e) because a substantial part of the

   events and omissions giving rise the claim occurred in this district, Plaintiffs reside in this

   district, and because defendants operate within this district.


                             FACTS AND BACKGROUND


18. Plaintiff Dr. Bratulescu is a dentist residing Aurora, Colorado, with her husband, Mr.

   Miklos, and their daughter, a U.S. citizen. Dr. Bratulescu has been working for Birner

   Dental Management Services, Inc., dba Perfect Teeth, since March 30, 2009. Until

   September 28, 2020, Dr. Bratulescu led the Aurora office as the only full-time dentist on

   staff. She supervised a dental hygienist and assistant at that location. Until her status

   expired at the end of September 2020, Dr. Bratulescu had been in valid E-2 dependent


                                             5
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 6 of 14




   status since October 26, 2016. She has lived in the U.S. with valid nonimmigrant status

   since October 28, 1999. She currently remains in the U.S. lawfully pending adjudication

   of her extension application.


19. Mr. Miklos invested in his own company and was approved as an E-2 treaty investor on

   October 26, 2016. He has received two subsequent extensions of E-2 status to continue

   directing and developing his company. The most recent extension request was filed on

   September 23, 2020. Mr. Miklos paid an additional $1440 for Premium Processing

   service which guaranteed review of his application within fifteen business days. The E-2

   extension was granted on October 7, 2020 and is valid through September 28, 2022.


20. Although Dr. Bratulescu’s applications were filed simultaneously with Mr. Miklos’s, her

   applications both remain pending adjudication. USCIS does not offer Premium

   Processing service for I-539 or I-765 applications for E-2 dependents.


21. The Immigration and Nationality Act (“INA”) § 214(e)(6) provides for employment

   authorization for E-2 spouses. Specifically, it states the “Attorney General shall

   authorize the alien spouse to engage in employment in the United States and provide the

   spouse with an ‘employment authorized’ endorsement or other appropriate work permit.”

   INA § 214(e)(6).


22. The failure to adjudicate Dr. Bratulescu’s extension application within a reasonable

   timeframe robs Mr. Miklos and Dr. Bratulescu of a dual income to which they are




                                            6
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 7 of 14




   entitled by law. She has held consistent employment as a dentist at the same company

   for almost twelve years and needs to continue working.


23. The refusal to adjudicate Dr. Bratulescu’s dependent applications at the same time as Mr.

   Miklos’s is apparently due to a recent change in policy by USCIS that has resulted in

   undue hardship to Dr. Bratulescu and Mr. Miklos.


24. The May 23, 2006 Federal Register, Vol. 71, No. 99, p. 29665 (Ex. 10) indicated that

   USCIS would provide 15 calendar day processing for a dependent’s Form I-539

   concurrently filed with the principal’s Form I-129 for which Premium Processing Service

   was requested. This policy enabled married couples to coordinate maintenance of their

   lawful status and maintain employment authorization.


25. On March 1, 2019, USCIS indicated during a stakeholder teleconference that this

   longstanding policy would no longer be adhered to because a biometrics requirement was

   added to form I-539, and it generally takes at least “17 days” for the I-539 biometrics to

   be scheduled. Ex. 6, USCIS Teleconference on Revised Form I-539 and New Form I-

   539A at p. 7.


26. Notably, on March 1, 2019, case processing times at the California Service Center for I-

   539 Applications ranged from 1 to 4.5 months. Ex. 7. Yet the change in policy was

   concerning even at the time given the discrepancies it would cause between the

   principals’ and dependents’ status.




                                            7
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 8 of 14




27. The current case processing times, as of February 16, 2021, have dramatically increased

   and are now 17 to 22.5 months for this type of extension (“All other”) at the California

   Service Center. Ex. 8.


28. On October 23, 2021, Dr. Bratulescu filed an expedite request of her pending applications

   that included a letter from her employer explaining the severe financial harm it had

   already endured from lost revenue due to COVID, and the ongoing financial harm the

   company was suffering from Dr. Bratulescu’s absence. Ex. 4. The letter also explained

   that Dr. Bratulescu’s patients and the staff at the Aurora office of Perfect Teeth were also

   suffering harm from Dr. Bratulescu’s lack of employment authorization. Id.


29. USCIS first rejected the request stating the request could only be submitted through an

   online portal. The online portal, however, had no place to file an expedite request. Ex. 5.


30. Through her attorney, Dr. Bratulescu submitted her expedite request with the assistance

   of Senator Bennet’s office. USCIS denied the expedite request with a template email.

   There is one line highlighted that seems to indicate Dr. Bratulescu’s request was denied

   for failure to “file the benefit request or the expedite request within a reasonable

   timeframe.” Ex. 9.


31. An extension may not be requested more than six months prior to the expiration of status

   for E-2 principals and their dependents. See Form I-765 Instructions at p. 30 (available at

   https://www.uscis.gov/sites/default/files/document/forms/i-765instr.pdf). The application

   is considered timely filed if received by USCIS before the expiration of current status.



                                             8
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 9 of 14




   Even if Mr. Miklos and Dr. Bratulescu had filed the extension application six months in

   advance, Dr. Bratulescu would still be waiting for adjudication of her applications based

   on current processing times. The application was timely filed prior to the expiration date

   of Dr. Bratulescu and Mr. Miklos’s E-2 status.


32. Once approved, the extension can only be valid for the period of approval of her spouse’s

   E-2 extension, through September 28, 2022. See 8 C.F.R. § 214.2(e)(17)(i)-(ii).


33. Dr. Bratulescu has not received a biometrics notice for her pending I-539 to date. Far

   from the 17 days noted on the USCIS stakeholder teleconference in March 2019, she has

   been waiting six months already. When a biometrics notice was requested from USCIS

   through its online case status system on February 4, 2021, USCIS responded it is

   experiencing delays.


34. Dr. Bratulescu has been without employment authorization for an unreasonable amount

   of time due to the undue delay by USCIS in processing these applications. The extended

   time for adjudication is not only unreasonable pursuant to the agency’s historical

   practices and processing times, but also in this particular situation. Dr. Bratulescu timely

   filed her application and requested an expedite, working with Senator Bennet’s office to

   ensure direct communication with the agency.


35. Being forced to file an expedite request to obtain just a reasonable processing time is

   unreasonable. Denial of her well-supported expedite request was unreasonable. Failure

   to adjudicate this application since September 2020 is unreasonable. Asking Dr.



                                             9
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 10 of 14




     Bratulescu to wait until January 2022 and potentially until June 2022 to resume working

     is unconscionable and unlawful and would result in between $140,000 and $280,000 of

     lost income for her and her family. The financial loss may be greater if she loses her

     position at her employer due to the extended delay. The current processing times will

     leave her with only three to eight months of employment authorization. She may need to

     file her next extension application before receiving a decision on the pending one.


 36. Plaintiffs have exhausted all administrative remedies and there are no further

     administrative acts Plaintiffs can take to obtain the benefits to which they are entitled.


                                     CAUSES OF ACTION


                                 Administrative Procedures Act


 37. Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, the

     allegations in paragraphs 1-36 above.


 38. Defendants’ failure to adjudicate Dr. Bratulescu’s I-539 and I-765 applications

     constitutes an unreasonable failure to act and an unreasonable delay in violation of the

     Immigration and Nationality Act, the Administrative Procedures Act at 5 USC §§ 555(b)

     and 706(1). Pursuant to 5 USC §706(1), the “court shall compel agency action

     unlawfully held or unreasonably delayed.”


 39. Plaintiffs have a clear right to the relief requested. Defendants have a clear duty pursuant

     to the Immigration and Nationality Act to adjudicate Dr. Bratulescu’s applications. There

     is no other adequate remedy available.

                                               10
Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 11 of 14




                                        Mandamus Act


 40. Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, the

     allegations in paragraphs 1-36 above.


 41. The Mandamus Act, 28 U.S.C. § 1361, provides the Court with the authority to compel

     an officer or employee of any agency of the United States to perform a duty owed to

     Plaintiffs.


 42. Plaintiff has a clear right to the relief requested. Dr. Bratulescu’s spouse’s E-2 petition

     has already been extended through September 28, 2022, and she is eligible for extension

     in E-2 dependent status through September 28, 2022. Under the INA, the “Attorney

     General shall authorize the alien spouse to engage in employment in the United States

     and provide the spouse with an ‘employment authorized’ endorsement or other

     appropriate work permit.” INA § 214(e)(6).


 43. Defendants have a clear duty to perform the act in question – to adjudicate the E-2

     extension and employment authorization application within a reasonable time under the

     circumstances.


 44. Under the circumstances, USCIS only recently stopped adjudicating dependent

     applications at the same time as the principal’s, and the processing times have swelled

     dramatically to at minimum, seventeen months. Where the extension will only be valid

     for a maximum of two years, this case processing time is unreasonable. With published

     minimum processing times at seventeen months, it does not make sense for Dr.


                                               11
  Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 12 of 14




       Bratulescu to wait any longer to file this Complaint. The processing times are so slow

       that there is no way to obtain work authorization as an E-2 spouse without a substantial

       break in employment authorization, even if one were to file as early as allowed by

       USCIS’s own regulations.


   45. In Dr. Bratulescu’s case, this delay is unreasonable as it deprives her of employment

       authorization after over twelve years with her current employer, and after four years as an

       E-2 spouse with employment authorization. Her spouse’s case has already been

       approved. The current processing times would deprive her of the ability to earn a living

       as a professional dentist and her substantial income of approximately $140,000 per year.


   46. No other adequate remedy is available. Dr. Bratulescu has already submitted a formal

       written request to the agency for an expedite of her applications, setting out the facts for

       consideration under the circumstances, and USCIS denied that request.


                                     PRAYER FOR RELIEF


The Plaintiffs request the Court grant the following relief:


   A. Order the Defendants to adjudicate Dr. Bratulescu’s I-539 and I-765 applications on or

       before sixty days from the filing of this complaint, or within a reasonable period of time

       as determined by the Court.


   B. Retain jurisdiction during the adjudication of the I-765 and I-539 applications in order to

       ensure compliance with the Court’s orders.



                                                 12
 Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 13 of 14




   C. Award reasonable costs and attorneys’ fees; and


   D. Grant such other relief as the Court may deem just and proper.


DATED: March 23, 2021

Respectfully submitted by:

s/ Kristin A. Knudson
Kristin A. Knudson
Knudson & Associates LLC
550 S. Wadsworth Blvd., Suite 302
Lakewood, CO 80226
Telephone: (303) 974-7759
Email: kristin@knudsonandassociates.com
Attorney for Plaintiffs




                                              13
 Case 1:21-cv-00848 Document 1 Filed 03/23/21 USDC Colorado Page 14 of 14




                              CERTIFICATE OF SERVICE


I, Kristin Knudson, hereby certify that on March 23, 2021, I served the COMPLAINT FOR
INJUNCTIVE AND MANDAMUS RELIEF and attached exhibits to the following parties via
certified mail:


Acting U.S. Attorney Matthew T. Kirsch
1801 California Street
Suite 1600
Denver, CO 80202

Secretary Alejandro Mayorkas
United States Department of Homeland Security
Secretary of Homeland Security
Washington, D.C. 20528


Tracy Renaud, Senior Official Performing the Duties of the Director of USCIS
United States Citizenship and Immigration Services
111 Massachusetts Ave.
Headquarters Building
Washington, D.C. 20529


Attorney General Merrick Garland
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001


s/ Kristin A. Knudson
Kristin A. Knudson
Knudson & Associates LLC
550 S. Wadsworth Blvd., Suite 302
Lakewood, CO 80226
Telephone: (303) 974-7758
FAX: (720) 496-4888
Attorney for Plaintiffs




                                             14
